Citation Nr: 1433342	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-45 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for adjustment disorder with a history of posttraumatic stress disorder (PTSD), rated as noncompensable prior to January 5, 2010, and rated as 30 percent disabling from January 5, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing in front of the undersigned Acting Veterans Law Judge in June 2011.  A transcript of the hearing has been associated with the claims file.  

In March 2012, this issue was remanded for further development.  The case has now been returned to the Board for further appellate review.

In a February 2010 rating decision, the RO increased the disability rating of adjustment disorder with a history of PTSD to 30 percent effective January 5, 2010.  This increase during the appeal does not constitute a full grant of the benefit sought; therefore, the Veteran's claim for an increased evaluation for this period remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

A review of the Veterans Benefits Management System shows that the Veteran in November 2011 filed secondary service connection claims for sleep apnea and bilateral hearing loss.  The Board hereby refers these matters to the Agency of Original Jurisdiction (AOJ) for appropriate action.  A review of the Virtual VA electronic claims file reveals a January 2014 Appellate Brief pertinent to the current appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  




REMAND

While the Board sincerely regrets the further delay, this case must again be remanded for additional development.  The Board points out that it is obligated by law to ensure that VA complies with all remand directives; the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In this case, the prior March 2012 Board remand directives instructed the AOJ to request from the Veteran both information regarding any private psychiatric treatment received as well as authorization to obtain records from the Scott and White Clinic in Killeen, Texas.  The Veteran submitted a VA Form 21-4142 for the Scott and White Clinic in April 2012, but he failed to include an address on the form and the dates of treatment.  As the Veteran may have been under the misunderstanding that this was not necessary because he had submitted a VA Form 21-4142 in May 2009 which also was lacking this information, the Veteran must be clearly notified that all subsequent authorization forms must be completed in full and that the prior authorization forms expired 180 days after they were signed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send a letter to the appellant and his representative which includes the following:

(a) Request that the Veteran specify the names of any physician and dates of treatment for his adjustment disorder and provide the appropriate release of information forms for the identified physicians. 

(b) Request that the Veteran provide a VA Form 21-4142 release of information for his primary care physician at the Scott and White Clinic in Killeen, Texas.  It must be noted to the Veteran that the prior authorization forms that he has submitted are no longer valid, as a VA Form 21-4142 expires 180 days after it is signed.  It must also be clearly stated in the letter that the VA Form 21-4142 must be completed in its entirety and include a complete address for the Scott and White Clinic as well as the dates of treatment.

Thereafter, the AOJ should obtain all available treatment records for the appellant's adjustment disorder.  All attempts to procure records should be documented in the claims file.  If the AOJ cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the appellant the opportunity to obtain and submit those records for VA review.

2.  To help avoid future remand, the AOJ must ensure the requested action has been accomplished (to the extent possible) in complete compliance with this remand.  See Stegall, 11 Vet. App. 268.  If any further action is indicated, it should be undertaken prior to further adjudication.

3.  Following completion of the above, adjudicate the issue on appeal.  If any benefit remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



